          Case 5:21-cv-00815-F Document 7 Filed 08/19/21 Page 1 of 2




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

LEELLIS EDWARDS,                           )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )
                                           )
OKLAHOMA CITY POLICY                       )    No. CIV-21-815-F
DEPARTMENT,                                )
OKLAHOMA CITY                              )
DETENTION CENTER                           )
TRUST,                                     )
                                           )
       Defendants.                         )

                     ORDER TO CURE DEFICIENCY

      Before the Court is Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis. Doc. 2. Plaintiff is incarcerated at the Davis Correctional Facility in

Holdenville, Oklahoma. See Doc. 1, at 1. His motion, though, is on the non-

prisoner form and does not include all the information required for prisoner in

forma pauperis applications.

      A prisoner in forma pauperis application must include: “an affidavit that

includes a statement of all assets” the prisoner possesses and “a certified copy

of the trust fund account statement (or institutional equivalent) for the

prisoner for the 6-month period immediately preceding the filing of the

complaint or notice of appeal, obtained from the appropriate official of each

prison at which the prisoner is or was confined. . . .” 28 U.S.C. § 1915(a). As
          Case 5:21-cv-00815-F Document 7 Filed 08/19/21 Page 2 of 2




well, the application must be signed by a prison official and should also be on

a form approved by the Court. LCvR3.3; see also Coleman v. Garfield Cty. Det.

Ctr., 2021 WL 3615831, at *1 (W.D. Okla. July 12, 2021) (“Plaintiff did not

submit his IFP application on the proper form . . . or obtain the signature of an

authorized prison official.”), adopted, 2021 WL 3609305 (W.D. Okla. Aug. 13,

2021).

      Plaintiff shall submit a new in forma pauperis application on or before

September 9, 2021. Failure to comply with this order may result in dismissal

of this action. The Clerk of Court is directed to send Petitioner the form

necessary to comply with this order.

      SO ORDERED this 19th day of August, 2021.




                                       2
